81,7(' 67$7(6 ',675,&7 &2857
                       )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                     
-($11(77( 2877(5%5,'*(              
                                     
                  3ODLQWLII         
                                     
      Y                               &LYLO $FWLRQ 1R  $%-
                                     
'(3$570(17 2)                       
+20(/$1' 6(&85,7                   
                                     
                  'HIHQGDQW         
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                            0(025$1'80 23,1,21 	 25'(5

       7KLV PDWWHU LV EHIRUH WKH &RXUW RQ SODLQWLII¶V PRWLRQ XQGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH

E 3ODLQWLII VHHNV UHOLHI IURP WKH &RXUW¶V -XO\   MXGJPHQW GLVPLVVLQJ WKH FRPSODLQW IRU

ODFN RI VXEMHFW PDWWHU MXULVGLFWLRQ DQG VKH DOVR VHHNV OHDYH XQGHU 5XOH D WR ILOH DQ DPHQGHG

FRPSODLQW WR DGG -HK &KDUOHV -RKQVRQ DV D GHIHQGDQW See 3O¶V 0RW WR 5HLQVWDWH 	 5HQHZHG 0RW

WR $PHQG WKH 3OHDGLQJ >'NW  @ ³3O¶V 0RW´ %HFDXVH SODLQWLII KDV QRW LGHQWLILHG DQ\ SURSHU

EDVLV IRU WKH &RXUW WR YDFDWH LWV MXGJPHQW DQG UHRSHQ WKH FDVH WKH &RXUW ZLOO GHQ\ SODLQWLII¶V

PRWLRQ

                                         %$&.*5281'

       3ODLQWLII ILOHG WKLV HPSOR\PHQW GLVFULPLQDWLRQ FDVH DJDLQVW WKH 'HSDUWPHQW RI +RPHODQG

6HFXULW\ ³'+6´ RQ $XJXVW   &RPSO >'NW  @ $IWHU WKH SDUWLHV HQJDJHG LQ D SHULRG

RI GLVFRYHU\ GHIHQGDQW ILOHG D PRWLRQ IRU VXPPDU\ MXGJPHQW          'HI¶V 0RW IRU 6XPP -

>'NW  @ ³'HI¶V 0RW´ 3ODLQWLII ILOHG DQ RSSRVLWLRQ WR WKH PRWLRQ 3O¶V 2SS WR 'HI¶V 0RW

>'NW  @ ³3O¶V 2SS´ DQG GHIHQGDQW UHSOLHG 'HI¶V 5HSO\ LQ 6XSS RI 'HI¶V 0RW >'NW  @

³'HI¶V 5HSO\´ %XW EHIRUH LW WXUQHG WR WKH PHULWV RI GHIHQGDQW¶V PRWLRQ WKH &RXUW KDG WR ILUVW

GHWHUPLQH LI LW KDG VXEMHFW PDWWHU MXULVGLFWLRQ RYHU WKH FDVH
       %HFDXVH SODLQWLII KDG VXHG WKH DJHQF\ DQG QRW WKH DJHQF\ KHDG DV UHTXLUHG E\ VWDWXWH see

 86&  HF WKH &RXUW RUGHUHG SODLQWLII WR VKRZ FDXVH ZK\ WKH &RXUW VKRXOG QRW

GLVPLVV KHU FDVH IRU ODFN RI VXEMHFW PDWWHU MXULVGLFWLRQ IRU IDLOXUH WR QDPH WKH SURSHU SDUW\ 0LQ

2UGHU -XQH   ³3ODLQWLII LV RUGHUHG WR VKRZ FDXVH E\ -XO\   ZK\ WKLV PDWWHU VKRXOG

QRW EH GLVPLVVHG IRU ODFN RI VXEMHFW PDWWHU MXULVGLFWLRQ IRU IDLOXUH WR QDPH WKH SURSHU SDUW\ See

 86&  HF´ ,Q UHVSRQVH WR WKH &RXUW¶V RUGHU SODLQWLII ILOHG D PRWLRQ IRU OHDYH WR

DPHQG KHU FRPSODLQW LQ ZKLFK VKH SURSRVHG WR DGG WKH (TXDO (PSOR\PHQW 2SSRUWXQLW\

&RPPLVVLRQ DQG QRW WKH DJHQF\ KHDG DV D GHIHQGDQW See 0RW WR )LOH /DWH 0RW WR $PHQG

3OHDGLQJ WR -RLQ $JHQF\ DV 'HI >'NW  @ DW   7KH &RXUW GHQLHG SODLQWLII¶V PRWLRQ IRU OHDYH

WR DPHQG KROGLQJ WKDW SODLQWLII¶V SURSRVHG DPHQGPHQW ZRXOG EH IXWLOH EHFDXVH LW ³ZRXOG QRW VROYH

WKH VXEMHFW PDWWHU MXULVGLFWLRQ GHIHFW´ Outterbridge v. Dep’t of Homeland Sec. 1R 

 :/  DW  ''& -XO\   $QG EHFDXVH SODLQWLII KDG QRW VXHG WKH SURSHU

SDUW\ WKH &RXUW GLVPLVVHG WKH FDVH Id.

       2Q $XJXVW   SODLQWLII ILOHG WKLV PRWLRQ WR UHRSHQ WKH FDVH DQG WR DPHQG KHU

FRPSODLQW WR DGG GHIHQGDQW -HK &KDUOHV -RKQVRQ 6HFUHWDU\ RI WKH 'HSDUWPHQW RI +RPHODQG

6HFXULW\ 3O¶V 0RW 'HIHQGDQW RSSRVHG WKH PRWLRQ RQ $XJXVW   DUJXLQJ WKDW ³)HG 5




       7KH &RXUW DOVR QRWHG WKDW SODLQWLII¶V PRWLRQ IRU OHDYH WR DPHQG KHU FRPSODLQW IDLOHG WR
FRPSO\ ZLWK WKH /RFDO 5XOHV EHFDXVH LW IDLOHG WR DWWDFK WKH SURSRVHG SOHDGLQJ WR EH DPHQGHG DQG
WKDW WKLV IDLOXUH LQ DQG RI LWVHOI ZDV JURXQGV WR GHQ\ WKH PRWLRQ IRU OHDYH WR DPHQG See
Outterbridge v. Dep’t of Homeland Sec. 1R   :/  DW  Q ''& -XO\
 

        3ODLQWLII¶V PRWLRQ LV WLWOHG ³0RWLRQ WR 5HLQVWDWH DQG 5HQHZHG 0RWLRQ WR $PHQG WKH
3OHDGLQJ WR -RLQ -HK &KDUOHV -RKQVRQ 6HFUHWDU\ RI 86 'HSDUWPHQW RI +RPH /DQG 6HFXULW\ DV D
'HIHQGDQW´ EXW WKH WH[W RI WKH PRWLRQ FKDUDFWHUL]HV WKH UHOLHI VRXJKW DV ERWK UHOLHI IURP MXGJPHQW
XQGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH  DQG OHDYH WR DPHQG XQGHU )HGHUDO 5XOH  See 3O¶V
0RW DW ±
                                                
&LY 3 E GRHV QRW VXSSRUW SODLQWLII¶V UHTXHVW´ WR UHRSHQ KHU FDVH DQG WKDW JUDQWLQJ KHU PRWLRQ

ZRXOG EH IXWLOH 'HI¶V 2SS WR 3O¶V 0RW >'NW  @ ³'HI¶V 2SS´ DW ±

                                   67$1'$5' 2) 5(9,(:

       )HGHUDO 5XOH RI &LYLO 3URFHGXUH D SURYLGHV WKDW ³WKH &RXUW VKRXOG IUHHO\ JLYH OHDYH

>WR DPHQG D SOHDGLQJ@ ZKHQ MXVWLFH VR UHTXLUHV´ )HG 5 &LY 3 D 7R DPHQG D FRPSODLQW

DIWHU MXGJPHQW KDV EHHQ HQWHUHG WKRXJK WKH &RXUW PXVW ILUVW UHRSHQ WKH MXGJPHQW SXUVXDQW WR 5XOH

H RU E Bldg. Indus. Ass’n of Superior Cal. v. Norton  )G   '& &LU

 ,Q RWKHU ZRUGV WKH &RXUW FDQQRW SHUPLW DQ DPHQGPHQW DW WKLV VWDJH XQOHVV WKH SODLQWLII ILUVW

VDWLVILHV WKH PRUH VWULQJHQW VWDQGDUG IRU VHWWLQJ DVLGH WKH MXGJPHQW See Ciralsky v. CIA  )G

  '& &LU  ³6LQFH WKH FRXUW GHFOLQHG WR VHW DVLGH WKH MXGJPHQW XQGHU 5XOH H LW

SURSHUO\ FRQFOXGHG WKDW >SODLQWLII¶V@ PRWLRQ WR DPHQG XQGHU 5XOH D ZDV PRRW´ 2QO\ WKHQ

ZRXOG 5XOH D¶V OLEHUDO VWDQGDUG IRU JUDQWLQJ OHDYH WR DPHQG JRYHUQ Firestone v. Firestone

 )G   '& &LU  ³5XOH D¶V OLEHUDO VWDQGDUG IRU JUDQWLQJ OHDYH WR DPHQG

JRYHUQV RQFH WKH FRXUW KDV YDFDWHG WKH MXGJPHQW´

       $ SDUW\ PRYLQJ XQGHU 5XOH E ZLOO EH VXFFHVVIXO RQO\ LI VKH GHPRQVWUDWHV WKDW WKH

MXGJPHQW VKRXOG EH VHW DVLGH IRU RQH RI WKH VL[ UHDVRQV VSHFLILHG LQ WKH UXOH

                        PLVWDNH LQDGYHUWHQFH VXUSULVH RU H[FXVDEOH QHJOHFW

                        QHZO\ GLVFRYHUHG HYLGHQFH WKDW ZLWK UHDVRQDEOH GLOLJHQFH
                           FRXOG QRW KDYH EHHQ GLVFRYHUHG LQ WLPH WR PRYH IRU D QHZ WULDO
                           XQGHU 5XOH E

                        IUDXG ZKHWKHU SUHYLRXVO\ FDOOHG LQWULQVLF RU H[WULQVLF
                           PLVUHSUHVHQWDWLRQ RU PLVFRQGXFW E\ DQ RSSRVLQJ SDUW\

                        WKH MXGJPHQW LV YRLG

                        WKH MXGJPHQW KDV EHHQ VDWLVILHG UHOHDVHG RU GLVFKDUJHG LW LV
                           EDVHG RQ DQ HDUOLHU MXGJPHQW WKDW KDV EHHQ UHYHUVHG RU YDFDWHG
                           RU DSSO\LQJ LW SURVSHFWLYHO\ LV QR ORQJHU HTXLWDEOH RU


                                                   
                        DQ\ RWKHU UHDVRQ WKDW MXVWLILHV UHOLHI

)HG 5 &LY 3 E 7KH SODLQWLII ³EHDUV WKH EXUGHQ RI HVWDEOLVKLQJ µH[WUDRUGLQDU\ FLUFXPVWDQFHV¶

ZDUUDQWLQJ UHOLHI IURP D ILQDO MXGJPHQW´ Walsh v. Hagee  ) 6XSS G   ''& 

TXRWLQJ Schoenman v. FBI  ) 6XSS G   ''& 

       ³>$@ GLVWULFW FRXUW HQMR\V VLJQLILFDQW GLVFUHWLRQ LQ GHFLGLQJ ZKHWKHU WR JUDQW RU GHQ\ D 5XOH

E PRWLRQ    ´ Comput. Prof’ls for Soc. Responsibility v. U.S. Secret Serv.  )G  

'& &LU  7KH FRXUW PXVW ³EDODQFH WKH LQWHUHVW LQ MXVWLFH ZLWK WKH LQWHUHVW LQ SURWHFWLQJ

ILQDOLW\ RI MXGJPHQWV´ Summers v. Howard Univ.  )G   '& &LU  7KXV

WKH JUDQWLQJ RI UHOLHI XQGHU 5XOH E LV DQ ³XQXVXDO PHDVXUH RFFXUULQJ LQ H[WUDRUGLQDU\

FLUFXPVWDQFHV´ Kittner v. Gates  ) 6XSS G   ''&  FLWLQJ Firestone 

)G DW  DQG Anderson v. Dist. of Columbia  )G  ± '& &LU 

                                            $1$/<6,6

,     7KH &RXUW ZLOO GHQ\ SODLQWLII¶V PRWLRQ XQGHU 5XOH E

       $      3ODLQWLII¶V PRWLRQ GRHV QRW GHPRQVWUDWH ³PLVWDNH´ ³LQDGYHUWHQFH´ RU
               ³H[FXVDEOH QHJOHFW´ XQGHU 5XOH E

       5XOH E SHUPLWV UHOLHI IURP MXGJPHQW GXH WR ³PLVWDNH LQDGYHUWHQFH VXUSULVH RU

H[FXVDEOH QHJOHFW´ )HG 5 &LY 3 E +HUH SODLQWLII PDLQWDLQV WKDW ³WKUX LQDGYHUWHQFH

PLVWDNH DQG H[FXVDEOH QHJOHFW´ VKH ³GLG QRW OLVW -(+ >sic@ &KDUOHV -RKQVRQ DV WKH QDPHG SDUW\ LQ

DFFRUGDQFH ZLWK  86& HF´ 3O¶V 0RW DW 

       ³:LWK UHVSHFW WR 5XOH E UHOLHI IRU H[FXVDEOH QHJOHFW µLV UDUH¶ DV µVXFK PRWLRQV DOORZ

GLVWULFW FRXUWV WR FRUUHFW RQO\ OLPLWHG W\SHV RI VXEVWDQWLYH HUURUV´ Owens v. Rep. of Sudan 

)G   '& &LU  TXRWLQJ Hall v. CIA  )G   '& &LU  ,Q

HYDOXDWLQJ D FODLP RI H[FXVDEOH QHJOHFW D FRXUW PDNHV DQ HTXLWDEOH GHWHUPLQDWLRQ EDVHG XSRQ ³WKH

GDQJHU RI SUHMXGLFH WR WKH >QRQPRYLQJ SDUW\@ WKH OHQJWK RI WKH GHOD\ DQG LWV SRWHQWLDO LPSDFW RQ


                                                  
MXGLFLDO SURFHHGLQJV WKH UHDVRQ IRU WKH GHOD\ LQFOXGLQJ ZKHWKHU LW ZDV ZLWKLQ WKH UHDVRQDEOH

FRQWURO RI WKH PRYDQW DQG ZKHWKHU WKH PRYDQW DFWHG LQ JRRG IDLWK´ Pioneer Inv. Servs. Co. v.

Brunswick Assocs.  86    DQDO\]LQJ WKH ³H[FXVDEOH QHJOHFW´ VWDQGDUG XQGHU

%DQNUXSWF\ 5XOH E see FG Hemisphere Assocs., LLC v. Dem. Rep. Congo  )G

  '& &LU  ³:KLOH Pioneer LQYROYHG µH[FXVDEOH QHJOHFW¶ XQGHU %DQNUXSWF\ &RGH

E WKH VDPH WHVW JRYHUQV RXU GHWHUPLQDWLRQ XQGHU 5XOH E´ LQWHUQDO FLWDWLRQV

RPLWWHG 7KH IDXOW IDFWRU IRU WKH FDVH¶V GHOD\ LV ³SHUKDSV WKH PRVW LPSRUWDQW VLQJOH IDFWRU´ LQ WKH

H[FXVDEOH QHJOHFW DQDO\VLV Jarvis v. Parker  ) 6XSS G  ± ''&  TXRWLQJ

Inst. for Policy Studies v. CIA  )5'   ''&  7KH TXHVWLRQ RI ZKHWKHU D

SDUW\¶V DFWLRQ FRQVWLWXWHV H[FXVDEOH QHJOHFW ³LV DW ERWWRP DQ HTXLWDEOH RQH WDNLQJ DFFRXQW RI DOO

UHOHYDQW FLUFXPVWDQFHV VXUURXQGLQJ WKH SDUW\¶V RPLVVLRQ´ Pioneer  86 DW 

       +HUH SODLQWLII DVVHUWV LQ D FRQFOXVRU\ IDVKLRQ WKDW KHU IDLOXUH WR QDPH -HK &KDUOHV -RKQVRQ

DV D GHIHQGDQW ZDV GXH WR ³PLVWDNH DQG RU H[FXVDEOH QHJOHFW´ VR WKH ³PDWWHU VKRXOG EH UHLQVWDWHG´

3O¶V 0RW DW ± 6KH DOVR VHHPV WR DUJXH WKDW EHFDXVH GHIHQGDQW QHYHU UDLVHG WKH LVVXH VKH VKRXOG

QRW EH IDXOWHG IRU ILOLQJ KHU FRPSODLQW DJDLQVW WKH ZURQJ SDUW\ Id. ³6LPLODUO\ WKH GHIHQGDQW DOVR

ZDV XQDZDUH RI WKLV LVVXH DV WKH SODLQWLII EHOLHYHV WKDW WKH\ QHYHU DGGUHVVHG WKH VDPH LQFOXGLQJ LQ

WKHLU PRWLRQ IRU VXPPDU\ MXGJHPHQW >sic@ WKLV LV PRUH RQHURXV RI WKH IDFW WKDW LW ZDV WKRURXJK >sic@

LQDGYHUWHQFH WKDW WKH SODLQWLII GLG QRW MRLQ WKH $JHQF\´

       %XW ³LQDGYHUWHQFH LJQRUDQFH RI WKH UXOHV RU PLVWDNHV FRQVWUXLQJ WKH UXOHV GR QRW XVXDOO\

FRQVWLWXWH µH[FXVDEOH¶ QHJOHFW´ Pioneer  86 DW  see also Mazengo v. Mzengi  )

6XSS G   ''&  ³,JQRUDQFH RI RQH¶V OHJDO REOLJDWLRQV GRHV QRW FRQVWLWXWH WKH W\SH

RI µPLVWDNH¶ RU µQHJOHFW¶ WKDW 5XOH E H[FXVHV´ 0RUHRYHU HYHQ LI WKH &RXUW ZHUH LQFOLQHG

WR H[FXVH SODLQWLII¶V XQH[SODLQHG IDLOXUH WR EH DWWHQWLYH WR WKH WHFKQLFDO UHTXLUHPHQWV RI WKH VWDWXWH



                                                  
VKH ZDV LQYRNLQJ SODLQWLII RIIHUV QR H[FXVH IRU KHU IDLOXUH WR FXUH WKH GHIHFW DIWHU WKH &RXUW LVVXHG

DQ RUGHU WR VKRZ FDXVH KLJKOLJKWLQJ H[DFWO\ ZKDW ZDV ZURQJ ZLWK WKH FRPSODLQW See 0LQ 2UGHU

-XQH   7KH IDFW WKDW WKH &RXUW HVVHQWLDOO\ JDYH SODLQWLII WKH DQVZHU XQGHUPLQHV KHU

FRQWHQWLRQ WKDW VKH ZDV H[FXVDEO\ XQDZDUH RI WKH SUREOHP 7KHUHIRUH WKH &RXUW ILQGV WKDW

SODLQWLII¶V HUURU GRHV QRW FRQVWLWXWH PLVWDNH LQDGYHUWHQFH RU H[FXVDEOH QHJOHFW XQGHU 5XOH

E

       %      5HOLHI XQGHU 5XOH E ZRXOG DOVR EH LQDSSURSULDWH KHUH

       8QGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH E WKH &RXUW PD\ UHOLHYH SODLQWLII IURP D

ILQDO MXGJPHQW IRU ³DQ\ >@ UHDVRQ WKDW MXVWLILHV UHOLHI´ )HG 5 &LY 3 E 7KH 6XSUHPH

&RXUW KDV KHOG WKDW 5XOH E PRWLRQV VKRXOG RQO\ EH JUDQWHG LI D SDUW\ VKRZV ³µH[WUDRUGLQDU\

FLUFXPVWDQFHV¶ VXJJHVWLQJ WKDW WKH SDUW\ LV IDXOWOHVV LQ WKH GHOD\´ Pioneer  86 DW  see

also Kramer v. Gates  )G   '& &LU  REVHUYLQJ WKDW 5XOH E ³VKRXOG

EH RQO\ VSDULQJO\ XVHG´ TXRWLQJ Good Luck Nursing Home, Inc. v. Harris  )G  

'& &LU  Owens  )G DW  QRWLQJ WKDW ³UHOLHI IRU µDQ\ RWKHU UHDVRQ¶ XQGHU 5XOH

E LV HYHQ PRUH UDUH >WKDQ XQGHU 5XOH E@ EHLQJ DYDLODEOH RQO\ LQ µH[WUDRUGLQDU\

FLUFXPVWDQFHV¶´ TXRWLQJ Ackermann v. United States  86    0RUHRYHU

FODLPV XQGHU 5XOH E PXVW QRW EH ³SUHPLVHG RQ RQH RI WKH JURXQGV IRU UHOLHI HQXPHUDWHG LQ




        86&  HF SURYLGHV WKDW SODLQWLII ³PD\ ILOH D FLYLO DFWLRQ    LQ ZKLFK FLYLO
DFWLRQ WKH KHDG RI WKH GHSDUWPHQW DJHQF\ RU XQLW DV DSSURSULDWH VKDOO EH WKH GHIHQGDQW´

      (YHQ LQ KHU SHQGLQJ PRWLRQ SODLQWLII VWLOO VHHNV WR DGG WKH LQFRUUHFW GHIHQGDQW 6KH
UHTXHVWV ³WR MRLQ -(+ >sic@ &KDUOHV -RKQVRQ WKH 6HFUHWDU\ DQG WKH +HDG RI WKH 8QLWHG 6WDWHV
'HSDUWPHQW RI +RPHODQG 6HFXULW\´ See 3O¶V 0RW DW  %XW KH KDV QRW EHHQ WKH 6HFUHWDU\ RI WKH
8QLWHG 6WDWHV 'HSDUWPHQW RI +RPHODQG 6HFXULW\ VLQFH -DQXDU\   $W WKH WLPH SODLQWLII ILOHG
KHU PRWLRQ WKH $FWLQJ 6HFUHWDU\ ZDV (ODLQH 'XNH $QG FXUUHQWO\ .ULVWMHQ 1LHOVHQ LV WKH 6HFUHWDU\
RI +RPHODQG 6HFXULW\
                                                  
FODXVHV E WKURXJK E´ Liljeberg v. Health Servs. Acquisition Corp.  86  



          $OWKRXJK SODLQWLII¶V PRWLRQ LQYRNHV 5XOH E VKH RIIHUV QR UHDVRQV WKDW ZRXOG MXVWLI\

UHOLHI DSDUW IURP KHU VXSSRVHG JURXQGV IRU UHOLHI XQGHU 5XOH E $QG VKH KDV QRW DUWLFXODWHG

ZK\ KHU IDLOXUH WR QDPH WKH SURSHU GHIHQGDQW DIWHU VKH ZDV SURGGHG WR GR VR ZRXOG ULVH WR WKH OHYHO

RI ³H[WUDRUGLQDU\ FLUFXPVWDQFHV´ QHFHVVDU\ WR MXVWLI\ UHOLHI XQGHU 5XOH E 7KHUHIRUH WKH

&RXUW FRQFOXGHV WKDW SODLQWLII LV QRW HQWLWOHG WR UHOLHI XQGHU WKLV SURYLVLRQ HLWKHU

          &     9DFDWLQJ WKH MXGJPHQW ZRXOG EH D IXWLOH JHVWXUH
          (YHQ LI SODLQWLII KDG SHUVXDGHG WKH &RXUW WKDW WKHUH FRXOG EH JURXQGV WR UHRSHQ WKH FDVH

XQGHU 5XOH E RU E WKH &RXUW ZRXOG VWLOO GHQ\ SODLQWLII¶V PRWLRQ EHFDXVH UHRSHQLQJ

WKH FDVH ZRXOG EH IXWLOH

          ³,W KDV ORQJ EHHQ HVWDEOLVKHG WKDW DV D SUHFRQGLWLRQ WR UHOLHI XQGHU 5XOH E WKH PRYDQW

PXVW SURYLGH WKH GLVWULFW FRXUW ZLWK UHDVRQ WR EHOLHYH WKDW YDFDWLQJ WKH MXGJPHQW ZLOO QRW EH DQ

HPSW\ H[HUFLVH RU D IXWLOH JHVWXUH´ Murray v. Dist. of Columbia  )G  ± '& &LU

 ILQGLQJ QR DEXVH RI GLVFUHWLRQ ZKHUH GLVWULFW FRXUW GHQLHG 5XOH E PRWLRQ ZKHUH

SODLQWLIIV IDLOHG WR ILOH D UHVSRQVH WR WKH PRWLRQ WR GLVPLVV DIWHU WKH\ KDG QRWLFH RI LW ZKHQ WKH

GLVWULFW FRXUW LVVXHG DQ RUGHU WR VKRZ FDXVH ZK\ WKH FDVH VKRXOG QRW EH GLVPLVVHG Lepkowski v.

U.S. Dep’t of Treasury  )G   '& &LU  H[SODLQLQJ WKDW D 5XOH E PRWLRQ

ZLOO QRW EH JUDQWHG ³XQOHVV WKH PRYDQW FDQ GHPRQVWUDWH D PHULWRULRXV FODLP RU GHIHQVH´ ³7KLV LV

VR HYHQ LI WKH FODLPV ZHUH QRW RULJLQDOO\ UHVROYHG RQ WKH PHULWV´ Thomas v. Holder  )G 

 '& &LU  GHQ\LQJ PRWLRQ IRU UHFRQVLGHUDWLRQ EHFDXVH WKH SODLQWLII KDG IDLOHG WR


       7KH &RXUW DOVR QRWHV WKDW WKLV FDVH ZDV DOUHDG\ GLVPLVVHG DQG UHYLYHG RQFH EHIRUH GXH WR
SODLQWLII¶V IDLOXUH WR IROORZ WKH UXOHV IRU VHUYLQJ GHIHQGDQW See 2UGHU >'NW  @ DW ±
GLVPLVVLQJ FDVH 0LQ 2UGHU )HE   JUDQWLQJ SODLQWLII¶V PRWLRQ IRU UHFRQVLGHUDWLRQ DQG
YDFDWLQJ WKH &RXUW¶V RUGHU GLVPLVVLQJ WKH FDVH
                                                   
SURYLGH ³HYHQ D µKLQW RI D VXJJHVWLRQ¶ WKDW KH PLJKW VXFFHHG´ TXRWLQJ Marino v. DEA  )G

  '& &LU  ³7KH UHTXLUHPHQW WKDW SDUWLHV VHHNLQJ 5XOH E UHOLHI VKRZ VRPH

SURVSHFW RI VXFFHHGLQJ RQ WKH PHULWV IORZV IURP WKH EDVLF SULQFLSOH WKDW FRXUWV VKRXOG UHYLYH

SUHYLRXVO\GLVPLVVHG FODLPV RQO\ LI WKH\ KDYH VRPH UHDVRQ WR EHOLHYH WKDW GRLQJ VR ZLOO QRW

XOWLPDWHO\ ZDVWH MXGLFLDO UHVRXUFHV´ Id. DW 

       +HUH WKH &RXUW GLVPLVVHG SODLQWLII¶V FRPSODLQW IRU ODFN RI VXEMHFW PDWWHU MXULVGLFWLRQ DIWHU

SODLQWLII IDLOHG WR QDPH WKH SURSHU GHIHQGDQW $W WKDW WLPH GHIHQGDQW¶V PRWLRQ IRU VXPPDU\

MXGJPHQW ZDV SHQGLQJ DQG LW KDG EHHQ IXOO\ EULHIHG SULRU WR GLVPLVVDO RI WKLV DFWLRQ See 'HI¶V

0RW 3O¶V 2SS 'HI¶V 5HSO\

       ,Q LWV PRWLRQ GHIHQGDQW DUJXHG WKDW LW KDG OHJLWLPDWH DQG QRQGLVFULPLQDWRU\ UHDVRQV IRU

DQ\ DOOHJHG DGYHUVH HPSOR\PHQW DFWLRQV DQG LW SURYLGHG D VWDWHPHQW RI IDFWV LQ VXSSRUW RI LWV

FRQWHQWLRQV See 'HI¶V 6WDWHPHQW RI 0DWHULDO )DFWV DV WR :KLFK 7KHUH LV 1R *HQXLQH 'LVSXWH

>'NW  @ ³'HI¶V 62)´ 3ODLQWLII RSSRVHG GHIHQGDQW¶V PRWLRQ EXW VKH GLG QRW ILOH DQ

RSSRVLWLRQ WR GHIHQGDQW¶V VWDWHPHQW RI IDFWV DV SUHVFULEHG E\ WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH

DQG WKLV &RXUW¶V /RFDO 5XOHV See )HG 5 &LY 3 F /&Y5 K :KHUH D SDUW\ ³IDLOV

WR    SURSHUO\ DGGUHVV DQRWKHU SDUW\¶V DVVHUWLRQ RI IDFW DV UHTXLUHG E\ 5XOH F WKH FRXUW

PD\    FRQVLGHU WKH IDFW XQGLVSXWHG IRU WKH SXUSRVHV RI WKH PRWLRQ´ DQG PD\ ³JUDQW VXPPDU\

MXGJPHQW LI WKH PRWLRQ DQG VXSSRUWLQJ PDWHULDOV ± LQFOXGLQJ WKH IDFWV FRQVLGHUHG

XQGLVSXWHG ± VKRZ WKDW WKH PRYDQW LV HQWLWOHG WR LW´ )HG 5 &LY 3 H see also /&Y5

K ³,Q GHWHUPLQLQJ D PRWLRQ IRU VXPPDU\ MXGJPHQW WKH &RXUW PD\ DVVXPH WKH IDFWV

LGHQWLILHG E\ WKH PRYLQJ SDUW\ LQ LWV VWDWHPHQW RI PDWHULDO IDFWV DUH DGPLWWHG XQOHVV VXFK D IDFW LV

FRQWURYHUWHG LQ WKH VWDWHPHQW RI JHQXLQH LVVXHV ILOHG LQ RSSRVLWLRQ WR WKH PRWLRQ´




                                                    
       7KH &RXUW FRQFOXGHV WKDW UHRSHQLQJ WKH FDVH ZRXOG EH D ³XVHOHVV JHVWXUH´ see Murray 

)G DW  EHFDXVH WKH &RXUW ZRXOG EH OLNHO\ WR JUDQW GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW

3ODLQWLII¶V RSSRVLWLRQ WR GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW GRHV QRW LGHQWLI\ D JHQXLQH

GLVSXWH RI PDWHULDO IDFW WKDW ZRXOG SUHFOXGH WKH HQWU\ RI MXGJPHQW VLQFH VKH KDV QRW GLVSXWHG

GHIHQGDQW¶V DVVHUWLRQV RI IDFW DQG GHIHQGDQW¶V VWDWHPHQW SRLQWV WR UHFRUG VXSSRUW IRU HDFK IDFW

See Marino  )G DW  REVHUYLQJ WKDW RQH ZD\ WR SXW IRUZDUG D ³PHULWRULRXV GHIHQVH´ LV

E\ GLVSXWLQJ IDFWV RQ D PRWLRQ IRU VXPPDU\ MXGJPHQW DQG VKRZLQJ ³ZLWK RQO\ D KLQW RI D

VXJJHVWLRQV WKDW NH\ IDFWV LQ WKH UHFRUG DUHQ¶W \HW HQWLUHO\ FOHDU´ ,QVWHDG RI UHVSRQGLQJ WR

GHIHQGDQW¶V VWDWHPHQW RI IDFWV SODLQWLII ILOHG ZKDW VKH FDOOHG ³0DWHULDO ,VVXHV LQ *HQXLQH 'LVSXWH´

See 0DWHULDO ,VVXHV LQ *HQXLQH 'LVSXWH >'NW  @ DW ± %XW WKH WHQ QXPEHUHG SDUDJUDSKV GR

QRW LGHQWLI\ DQ\ IDFWV LQ GLVSXWH ± WKH\ DUH VLPSO\ DUJXPHQWDWLYH DQG FRQFOXVRU\ See, e.g. id.  

³:KHWKHU WKH GHIHQGDQW¶V  XQDFFHSWDEOH SURJUHVV YLHZ IRU WKH SODLQWLII IRXU PRQWKV DIWHU WKH

SODLQWLII KDG ILOHG DQ ((2 FODLP ZDV UHWDOLDWLRQ´ id.   ³:KHWKHU WKH GHIHQGDQW KDG D OHJLWLPDWH

EXVLQHVV UHDVRQ IRU SODFLQJ WKH SODLQWLII RQ WKH SLS  SRRU SHUIRUPDQFH UHYLHZ DQG GHFLGHG WR

WHUPLQDWH KHU´ id.   ³>:@KHWKHU WKH GHIHQGDQW UHDVRQ >sic@ IRU WKHLU FRQGXFW ZDV D SUHWH[W IRU

WKHLU GLVFULPLQDWRU\ FRQGXFW´ 7DNLQJ DOO RI GHIHQGDQW¶V IDFWV DV XQGLVSXWHG WKH &RXUW ZRXOG

KDYH JURXQGV WR JUDQW WKH PRWLRQ IRU VXPPDU\ MXGJPHQW 7KHUHIRUH SODLQWLII KDV QRW SURYLGHG WKH

&RXUW ZLWK DQ\ UHDVRQ WR EHOLHYH WKDW YDFDWLQJ WKH MXGJPHQW ZRXOG EH DSSURSULDWH

       )RU DOO RI WKH IRUHJRLQJ UHDVRQV WKH &RXUW FRQFOXGHV WKDW SODLQWLII KDV QRW SURYLGHG WKH

&RXUW ZLWK SURSHU JURXQGV IRU LW WR JUDQW UHOLHI SXUVXDQW WR 5XOH E

,,    7KH &RXUW ZLOO GHQ\ SODLQWLII¶V 5XOH D PRWLRQ IRU OHDYH WR ILOH DQ DPHQGHG
       FRPSODLQW

       2QFH D ILQDO MXGJPHQW KDV EHHQ HQWHUHG D FRXUW FDQQRW SHUPLW DQ DPHQGPHQW XQOHVV WKH

SODLQWLII ILUVW VDWLVILHV WKH PRUH VWULQJHQW VWDQGDUG IRU VHWWLQJ DVLGH WKDW MXGJPHQW See Ciralsky


                                                 
 )G DW  %HFDXVH SODLQWLII KDV IDLOHG WR VDWLVI\ 5XOH E DQG WKH FDVH ZLOO QRW EH

UHRSHQHG SODLQWLII¶V PRWLRQ IRU OHDYH WR ILOH DQ DPHQGHG FRPSODLQW LV PRRW DQG PXVW EH GHQLHG RQ

WKDW EDVLV DORQH See id. DW  KROGLQJ WKDW VLQFH WKH GLVWULFW FRXUW GHFOLQHG WR VHW DVLGH WKH

MXGJPHQW XQGHU 5XOH H LW SURSHUO\ FRQFOXGHG WKDW WKH PRWLRQ WR DPHQG XQGHU 5XOH D ZDV

PRRW see also Firestone  )G DW  REVHUYLQJ WKDW DPHQGLQJ WKH FRPSODLQW PD\ RQO\ RFFXU

DIWHU ILQDO MXGJPHQW ³RQFH WKH FRXUW KDV YDFDWHG WKH MXGJPHQW´

                                        &21&/86,21

       7KHUHIRUH WKH &RXUW ZLOO GHQ\ SODLQWLII¶V 0RWLRQ WR 5HLQVWDWH SXUVXDQW WR )HGHUDO 5XOH RI

&LYLO 3URFHGXUH E DQG KHU 5HQHZHG 0RWLRQ IRU /HDYH WR )LOH DQ $PHQGHG &RPSODLQW SXUVXDQW

WR )HGHUDO 5XOH RI &LYLO 3URFHGXUH D

       62 25'(5('




                                               $0< %(50$1 -$&.621
                                               8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( )HEUXDU\